CAPITAL SECURITIES SUBSCRIPTION AGREEMENT

December 17, 2004

            THIS CAPITAL SECURITIES SUBSCRIPTION AGREEMENT (this "Subscription
Agreement") is made among NBN Capital Trust IV, a statutory trust created under
the laws of the State of Delaware (the "Trust"), Northeast Bancorp (the
"Company" and, collectively with the Trust, the "Offerors") and Greenwich
Capital Financial Products, Inc. (the "Purchaser").

RECITALS:

            A.      The Trust desires to issue $10,000,000 of its MMCapSsm (the
"Capital Securities"), with a liquidation amount of $1,000 per Capital Security,
representing undivided beneficial interests in the assets of the Trust (the
"Offering"), to be issued pursuant to an Amended and Restated Declaration of
Trust (the "Declaration"), by the Company, as Sponsor, Wilmington Trust Company,
as Institutional Trustee, Wilmington Trust Company, as Delaware Trustee, and the
Administrators named therein, which Capital Securities are to be guaranteed by
the Company with respect to distributions and payments upon liquidation,
redemption and otherwise to the extent provided in and pursuant to the terms of
a Guarantee Agreement (the "Guarantee") between the Company and Wilmington Trust
Company, as Guarantee Trustee; and

            B.      The proceeds from the sale of the Capital Securities will be
combined with the proceeds from the sale of the Common Securities by the Trust
to the Company and will be used by the Trust to purchase an equivalent aggregate
principal amount of Fixed/Floating Rate Junior Subordinated Debentures due 2035
of the Company (the "Debentures"), to be issued by the Company pursuant to an
Indenture (the "Indenture") to be executed by the Company, as Issuer, and
Wilmington Trust Company, as Debenture Trustee; and

            C.      In consideration of the premises and the mutual
representations and covenants hereinafter set forth, the parties hereto agree as
follows:

ARTICLE I

PURCHASE AND SALE OF CAPITAL SECURITIES

            1.1.     Upon the execution of this Subscription Agreement, subject
to Section 1.4, the Purchaser hereby agrees to purchase from the Trust 10,000
Capital Securities at a price equal to $1,000 per Capital Security (the
"Purchase Price") and the Trust agrees to sell the same number of Capital
Securities with a liquidation amount of $1,000 per Capital Security to the
Purchaser for the Purchase Price. The rights and preferences of the Capital
Securities will be set forth in the Declaration in form and substance reasonably
acceptable to the Purchaser. The Purchase Price is payable by the Purchaser on
December 22, 2004 (the "Closing Date") in immediately available funds to the
account designated by Wilmington Trust Company against delivery of the
aforementioned Capital Securities.

            1.2.     The certificate for the Capital Securities shall be
authenticated by the Institutional Trustee and delivered in definitive form by
the Trust on the Closing Date to the Purchaser or its designee, shall be
registered in the name of the Purchaser or its designee and shall represent the
aggregate liquidation amount of the Capital Securities being purchased by the
Purchaser.

            1.3.     Each of the provisions of the Placement Agreement, dated
December 17, 2004 (the "Placement Agreement"), including the definitions
therein, are hereby incorporated by reference into this Subscription Agreement.
In addition, to the extent provided for in the Placement Agreement, the
Purchaser shall be entitled to the benefits of the Placement Agreement and shall
be entitled to enforce such obligations of the Offerors under the Placement
Agreement as fully as if the Purchaser were a party to such Placement Agreement,
it being agreed between the parties that any and all representations, covenants
and other agreements made by the Offerors to the Placement Agent in the
Placement Agreement shall be deemed to have also been made to the Purchaser.

            1.4.     If any condition specified herein or in the Placement
Agreement shall not have been fulfilled when and as required to be fulfilled by,
on behalf of or in respect of the Offerors or the Capital Securities or the
Debentures, this Subscription Agreement may be terminated by the Purchaser by
notice to the Offerors at any time at or prior to the Closing Date, and such
termination shall be without liability of any party to any other party except as
provided in Section 5(h) of the Placement Agreement and except that Sections 1,
7 and 8 of the Placement Agreement shall survive any such termination and remain
in full force and effect.

            1.5.     The Offerors understand that the Purchaser intends to
resell the Capital Securities and, in addition to all other agreements herein
and in the Placement Agreement, the Offerors agree to provide reasonable
cooperation with the Purchaser and Wilmington Trust Company as Institutional
Trustee with respect to such resales.

ARTICLE II 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

            2.1.     The Purchaser understands and acknowledges that (i) none of
the Capital Securities, the Debentures or the Guarantee (the "Offeror
Securities") have been or will be registered under the Securities Act of 1933,
as amended (the "Securities Act"), or any other applicable securities laws, (ii)
the Offeror Securities are being offered for sale by the Offerors in
transactions not requiring registration under the Securities Act, and (iii) the
Offeror Securities may not be offered, sold, pledged or otherwise transferred by
the Purchaser except in compliance with the registration requirements of the
Securities Act, or any other applicable securities laws, pursuant to an
exemption therefrom or in a transaction not subject thereto.

            2.2.     The Purchaser represents and warrants that it is an
"accredited investor" within the meaning of subparagraph (a)(1), (2), (3), (7)
or (8) of Rule 501 under the Securities Act.

            2.3.     The Purchaser represents and warrants that it is purchasing
the Capital Securities for its own account, for investment purposes only and not
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or other applicable securities laws,
subject to any requirement of law that the disposition of its property be at all
times within its control and subject to its ability to resell such Capital
Securities pursuant to an 

2

effective registration statement under the Securities Act or pursuant to an
exemption therefrom or in a transaction not subject thereto, and the Purchaser
agrees to the legends and transfer restrictions applicable to the Capital
Securities contained in the Declaration. The Purchaser understands that no
public market exists for the Capital Securities, and that it is unlikely that a
public market will ever exist for the Capital Securities.

            2.4.     The Purchaser has (a) consulted with its own legal,
accounting and other advisors in connection herewith to the extent it has deemed
necessary, and (b) had the opportunity to ask questions of, and receive answers
and request additional information from, the Offerors and is aware that it may
be required to bear the economic risk of an investment in the Capital Securities
for an extended period of time.

            2.5.     The Purchaser understands and acknowledges that the
Offerors will rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements and agrees that if any of the
foregoing acknowledgments, representations, warranties or agreements cease to be
accurate, it shall promptly notify the Offerors.

            2.6.     The Purchaser represents and warrants that it has full
power and authority to execute and deliver this Subscription Agreement, to make
the representations and warranties specified herein, and to consummate the
transactions contemplated hereby, and it has full right and power to subscribe
for Capital Securities and perform its obligations pursuant to this Subscription
Agreement.

            2.7.     The Purchaser represents and warrants that this
Subscription Agreement has been duly authorized, executed and delivered by the
Purchaser.

ARTICLE III

MISCELLANEOUS

            3.1.     Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier, or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

To the Offerors:

Northeast Bancorp
158 Court Street, Auburn, Maine 04210
Attention: James D. Delamater, President and CEO
Telephone: 207-777-6411
Fax: 207-777-5936


To the Purchaser:

Greenwich Capital Financial Products, Inc.
c/o Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich, CT 06830
Attention: Philip Orenstein
Phone: 203-618-2430
Fax: 203-422-4430


3  

With a copy to:


Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich, CT 06830
Attention: Legal Department
Phone: 203-625-6072
Fax: 203-618-2132

            Unless otherwise expressly provided herein, notices shall be deemed
to have been given when received.

            3.2.     This Subscription Agreement shall not be changed, modified
or amended except by a writing signed by the parties hereto.

            3.3.     Upon the execution and delivery of this Subscription
Agreement by the parties hereto, this Subscription Agreement shall become a
binding obligation of each such party with respect to the matters covered
herein, including those incorporated by reference from the Placement Agreement.

            3.4.     THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES OF SAID STATE OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW. EACH OF THE TRUST AND THE COMPANY, ON BEHALF
OF ITSELF AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE TRUST) AND
THE PURCHASER, HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING RELATED TO THIS SUBSCRIPTION AGREEMENT OR
ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK
OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH OF THE TRUST AND THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, THE TRUST) AND THE PURCHASER, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

            3.5.     The parties hereto agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Subscription Agreement.

4

            3.6.     This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

Signatures appear on the following page

5

 

IN WITNESS WHEREOF, this Subscription Agreement is agreed to and accepted as of
the day and year first written above.

NORTHEAST BANCORP


By:


________________________________
Name:
Title:

NBN CAPITAL TRUST IV


By:


________________________________
Name:
Title: Administrator

6

 

IN WITNESS WHEREOF, I have set my hand the day and year first written above.

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

By: _______________________________
Name:
Title:

7